Citation Nr: 1233222	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-20 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for recurrent skin rashes of the face and inner thighs, also claimed as secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in August 2009.  A transcript of the hearing is of record.  

This matter was previously before the Board in February 2010 and August 2011, at which time it was remanded for further development.  

The requested development has been accomplished insofar as possible and the matter is now ready for appellate review.  

At the time of his August 2009 hearing, the Veteran testified as to having lumps on his skin, which concerned him.  Following his June 2010 VA examination, the Veteran was diagnosed as having lipomas.  Given the foregoing, the Board finds that the issue of entitlement to service connection for lipomas/skin lumps, has been raised by the record, but not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during a period in which exposure to herbicides is presumed. 

2.  Any current skin disorder, to include recurrent rashes of the face and inner thighs, is not of service origin, to include as secondary to AO exposure.  


CONCLUSION OF LAW

A skin disorder, to include recurrent rashes of the face and inner thighs, was not incurred in or aggravated by service, nor may it be presumed to have been incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between Agent Orange and a disease not on the presumptive list may not be the only basis for a positive nexus opinion; it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54.

A review of the Veteran's service treatment records reveals that he was seen with complaints of lesions on his face and upper torso in November 1968.  This started with lesions on his mouth.  It was the examiner's impression that the Veteran had impetigo.  The Veteran was given antibiotics and ointment/cleanser to use.  In December 1968, the Veteran was noted to have had an infected cyst of his right jaw following a tooth extraction.  

On his February 1969 service separation report of medical history, the Veteran checked the "no" box when asked if he had or had ever had skin problems.  At the time of his March 1969 service separation examination, normal findings were reported for the skin.  

There are no objective medical findings of skin problems in the years immediately following service.  VA treatment records obtained in conjunction with the Veteran's claim reveal that at the time of a June 2005 VA outpatient visit, there was no history of skin cancer reported and there was no jaundice or worrisome lesions.  

At his August 2009 hearing, the Veteran reported having received a shaving waiver for a period of five or six months while in service.  He stated that his skin rash was on the right side of his face and on his inner thighs.  The Veteran noted that it would come and go and indicated that it was not constant.  He reported that it was red and that it itched and that he would use over-the-counter medication which would take a couple of weeks to clear up.  He stated that this would go away for two or three months and would come back.  He also testified as to having been treated at Ft. Collins for rashes and that he had been rash free for four or five months.  The Veteran reported that he had not sought treatment for his rash problems on a regular basis following service.  He indicated that the rash would occur every four to five months and that when the rash occurred he would treat it with over-the-counter medication.  The rash would last two to three weeks.  The ointment was a salve, something like Benadryl cream.  He noted that the rash had been coming and going for a long time and that it had occurred a few times per year on a consistent basis.  

Treatment records obtained following the hearing reveal that at the time of an August 2008 outpatient visit, examination of the skin revealed no rashes or suspicious lesions.  There was also no nail of hair problem.  The Veteran reported still having "jungle rot" on his face and back occasionally.  

At the time of an October 2009 outpatient visit, the Veteran's skin was noted to be pink, warm, smooth, and turgid.  There were no rashes, lesions, or ulcers.  Folliculitis was noted in the lower abdomen.  In November 2009, the Veteran's skin was noted to have no rashes or suspicious lesions.  There were also no hair or nail problems.  

In June 2010, the Veteran was afforded a VA skin examination.  The Veteran reported that the rash started just before leaving Vietnam, then began to worsen after returning to the States.  As a result, he was seen at Ft. Knox.  He noted that he was diagnosed with impetigo and was given a salve.  The rash resolved in a few months.  The Veteran described the rash as predominantly bright red, honey-crusted at times, and itchy at times.  He indicated that shaving made it worse.  The Veteran denied having pain, pustules, or scarring secondary to the rash.  He noted that following resolution of this rash, he began having a rash that would appear every Spring and Fall to the bilateral axilla, chest wall, inner thighs, shins, and forearms.  He described the rash as red and excoriated, "like sandpapered skin".  He reported that it itched but denied any pain during the exacerbations.  The Veteran noted that Watkins salve helped.  He indicated that this rash was different than the rash he had in Vietnam and that it was not on his face and did not get honey crusted.  

He further reported that he had lumps that worried him which had developed over a 10 to 15 year period.  These lumps had always been soft, without pain, and did not itch.  They had slowly increased in size.  These had developed in his back, arms, abdominal wall, and legs.  The Veteran stated that he was worried that the rash and the lumps were related to exposure to AO in service.  

The Veteran indicated that the recurrent rash was red and occasionally itchy, without pain.  He used Watkins salve which worked marginally well.  He stated that it decreased the itching.  

Physical examination of the skin revealed lipomas of the low T-spine to the right and left of the spinous processes approximately 1 cm x 1.5 cm.  There were 1 cm in diameter lipomas noted on the mid abdominal wall, bilateral upper arms, and bilateral thighs.  These lipomas were nontender and soft.  An area of excoriated skin was present on the right shin, approximately 2 cm x 2 cm, which was nontender.  The Veteran stated that this is what the rash looked like when he would get it in other areas.  There were no pustules or scarring of the face, chest wall, or upper back.  

It was the examiner's assessment that the Veteran had atopic dermatitis and lipomas.  

The examiner noted that the Veteran had a chronic skin condition of atopic dermatitis.  He indicated that it was unlikely related to his service treatment for impetigo and infected cyst or exposure to herbicide in service, including AO, or other in service event or injury.  

In support of the opinion, the examiner noted that the Veteran indicated that his current rash did not resemble the rash that he was treated for in service.  He stated that this affected a different area, not his face.  His description of the inservice rash fit the diagnosis of impetigo.  His description of the current rash fit the description, as well as the physical findings, of atopic dermatitis.  The examiner indicated a consult was obtained from the dermatology clinician who agreed that this was probably atopic dermatitis or atopic eczema, both similar chronic conditions.  It was indicated that atopic dermatitis/atopic eczema was not caused by exposure to chemical agents, was seasonal, and that exacerbations resolved on their own, but that medications did help.  

The examiner also indicated that it was unlikely that the Veteran had chloracne.  It was observed that the physical findings did not reveal severe pustules or scarring, which were hallmarks of chloracne.  The dermatology clinician also agreed that the Veteran did not have symptoms consistent with a diagnosis of chloracne.  

Treatment records obtained in conjunction with an August 2011 Board remand reveal that at the time of a November 2010 outpatient visit, the Veteran's skin was noted to be pink, warm, smooth, and turgid.  He was noted to have numerous 2-3 mm dry red circular patches that were scaly.  There was a 5 cm red lesion with white plaque on the right shin.  There was also a pustule on the left lower abdomen from an infected folicule.  There were no other lesions or ulcers.  It was the examiner's assessment that the Veteran had dermatitis.  

At the time of a January 2011 visit, the Veteran was noted to have the same findings, with a diagnosis of dermatitis being rendered.  

As to the Veteran's claim that his current skin disorder arose out of exposure to herbicides in service, as noted above, none of his diagnosed skin disorders are on the presumptive disease list.  Moreover, the Veteran has not been diagnosed at any time as having one of the listed presumptive disorders such as chloracne.  Furthermore, the Secretary of Veterans Affairs has determined that there is no positive association between AO exposure and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Hence, presumptive service connection for any current skin disorder cannot be provided based upon the regulations governing presumptive exposure or on the basis of studies performed by the NAS on behalf of the Secretary with regard to AO exposure.  

The claimant may support with affirmative medical opinion evidence his claim for service connection for a skin disorder as due to AO exposure.  In this regard, the Veteran has not submitted any medical opinion demonstrating that any current skin disorder arose out of exposure to AO.  Moreover, the Veteran was scheduled for a VA examination to determine the nature and etiology of any current skin disorder, to include as a result of exposure to AO.  Following a complete review of the claims folder and a thorough examination of the Veteran, the examiner concluded that the Veteran's current skin disorder did not result from exposure to herbicides, to include AO.  The examiner provided detailed rationale as to why the skin disorders were not related to the AO exposure.  In the absence of any competent evidence relating any current skin disorder to the herbicide exposure in service, service connection would not be warranted on this basis.

As to the issue of service connection on a direct basis, the Board notes that when considering inservice incurrence, service treatment records reveal one finding of impetigo while in service, which was treated and appeared to resolve with no recurrence.  Moreover, on his February 1969 report of medical history, the Veteran checked the "no" box when asked if he had or had ever had skin diseases.  Furthermore, normal findings for the skin were reported at the time of the Veteran's March 1969 service separation examination.  In addition, the Veteran, by his own admission, at his June 2010 VA examination, indicated that the rash he was treated for inservice, diagnosed as impetigo, which was diagnosed in November 1968, in close proximity to his separation from service, resolved in a few months.  He has also stated that the rash that he had in Vietnam was different than his current rash.  

The Board notes that the Veteran has testified that every four or five months his current rash occurs.  The Board does not doubt the Veteran's testimony and statements as to the recurrence and type of rash that he currently experiences.  However, the Veteran's service treatment records do not contain any findings or profiles with regard to treatment for any rash other than impetigo.  Moreover, based upon statements made at his VA examination, the Veteran indicated that the current rash developed after the treatment for his impetigo, for which treatment lasted several months, placing the end of treatment in close proximity to his release from service.  The Board observes, that as noted above, the Veteran checked the "no" box when asked if he had skin disease on his February 1969 service separation examination report of medical history and that normal findings were reported for the skin on his March 1969 service separation examination.  Thus, based upon the evidence of record, including the statements of record from the Veteran, this would place the start of the current rash subsequent to his period of service.  The Board must again emphasize that the Veteran has indicated that the rash that he was treated for in service was different than his current rash.  In this regard, the Board notes that the VA examiner indicated that the rash diagnosed in service, impetigo, and the Veteran's currently diagnosed rashes, were two different types of skin disorders and unrelated.  

While the Board does not doubt the sincerity of the Veteran's current beliefs that his current skin disorders had their onset in service, the evidence, including statements made by the Veteran, contains some inconsistencies that diminish the reliability of the Veteran's current recollections of his current skin disorder having its onset in service.  Therefore, continuity has not here been established, either through the competent evidence or through the Veteran's statements.

In this case, there is also no evidence that the Veteran is qualified to render a medical opinion as to the etiology of any current skin disorder.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, none of the competent evidence attributes the Veteran's skin problems to his active service.  Moreover, the Veteran was afforded a VA examination in June 2010.  The examiner following a thorough examination of the Veteran and a comprehensive review of the claims folder, indicated that it was unlikely that any current skin disorder was related to the Veteran's period of service, to include as a result of exposure to AO.  He also indicated that the Veteran's skin disorder was not chloracne.  The Board is placing significant probative value on the June 2010 VA examiner's opinion because the VA examiner had the entire claims file for review and provided a solid rationale for his conclusions that was grounded in the evidence of record.

The Board has also considered the Veteran's statements asserting a nexus between his current skin disorder and his period of service, to include as a result of exposure to AO.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

In sum, the preponderance of the evidence weighs against a finding that any current skin disorder developed in service or is related to AO exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.


Duties To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  In a March 2006 letter, the RO provided the appellant with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice as to the disability rating and effective date elements of the claim in March 2006 and July 2009 letters. 

The July 2009 letter was sent subsequent to the initial rating determination.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Such was the case here.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained insofar as possible.  The Board also reviewed "Virtual VA" for any other pertinent records.  

In conjunction with his claim, the Veteran was afforded a VA examination.  Information obtained from this examination is sufficient in order to properly address this issue.  The Veteran was provided with a comprehensive examination, which included a detailed history provided by the Veteran.  The claims folder was available for review by the examiner, and he provided detailed rationale to support the opinions rendered in connection with the examination.  Moreover, the opinions rendered complied with the directives of the February 2010 Board remand.  The Board further notes that the directives of both remands have been complied with.  

The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board notes that the last supplemental statement of the case was returned as undeliverable.  The Veteran has not supplied VA with a new address and VA has satisfied its duty to notify the Veteran at his last known address.  Simply stated, the Board can not delay the adjudication of the Veteran's claim indefinitely.  Thus, the duty to notify has been satisfied.  Therefore, no further action is necessary to assist the claimant with the claim.

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative, and through testimony at his August 2009 Travel Board hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  


ORDER

A skin disorder, to include recurrent rashes of the face and inner thighs, also claimed as secondary to AO exposure, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


